Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 and 8-13 are allowable. The restriction requirement among species 1-4, as set forth in the Office action mailed on March 11, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).
Specifically, the restriction requirement of March 11, 2021 is withdrawn. However, independent claim 1 is generic to the distinction between Species 1-4, and the restriction requirement between these species is withdrawn.
  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Attorney John M. Bollinger on May 28, 2021

Cancel claim 7

Replace independent claim 1 with the following:
1.	(Currently Amended) A semiconductor device that includes a semiconductor
switching element, comprising:
a first insulation substrate on which the semiconductor switching element is
implemented ; and
a second insulation substrate including an insulation layer and also including a wire layer and a metal layer on one surface of the insulation layer,
wherein the one surface of the insulation layer and a surface of the first insulation substrate on which the semiconductor switching element is implemented are opposing to each other,
wherein the wire layer is formed inside a ceramic layer formed on the one surface of the
insulation layer,
wherein a gate terminal of the semiconductor switching element and the wire layer are
electrically connected with each other via a connection portion formed by a conductive material and via a first bonding material,

wherein a distance from the one surface of the insulation layer to an edge of the connection portion on a side of the first insulation substrate is larger than a distance from the one surface of the insulation layer to a surface of the metal layer on a side of the first insulation substrate,
wherein the semiconductor switching element is a IGBT or a MOSFET,
wherein the ceramic layer is formed at a position overlapping with a gate terminal of the semiconductor switching element assuming that the first and the second insulation substrates are projected onto an opposing plane, and
wherein the metal layer is placed at a position not overlapping with the ceramic layer and overlapping with an emitter terminal of the semiconductor switching element assuming that the first and the second insulation substrates are projected onto an opposing plane.

Replace dependent claim 9 with the following:
9.	(Currently Amended) The semiconductor device according to claim 1, wherein the semiconductor switching element is a IGBT or a MOSFET, wherein the first insulation substrate includes a metal layer on a surface on which the semiconductor switching element is implemented, and wherein the metal layer of the first insulation substrate is electrically connected with a collector terminal of the semiconductor switching element.


Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the combination of limitations: 
“wherein a terminal of the semiconductor switching element other than the gate terminal and the metal layer are electrically connected with each other via a second bonding material, wherein a distance from the one surface of the insulation layer to an edge of the connection portion on a side of the first insulation substrate is larger than a distance from the one surface of the insulation layer to a surface of the metal layer on a side of the first insulation substrate, wherein the ceramic layer is formed at a position overlapping with a gate terminal of the semiconductor switching element, and wherein the metal layer is placed at a position not overlapping with the ceramic layer and overlapping with an emitter terminal of the semiconductor switching element assuming that the first and the second insulation substrates are projected onto an opposing plane” as recited in claim 1, taken in combination with all other limitations of each respective independent claim.
Dependent claims 2-6 and 8-13 inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamagiwa (JP Pub # 2005347440), Abe et al. (US Pub # 2013/0182397), Shinohara et al. (US Pat # 4,998,159), Oohiraki et al. (US Pub # 2021/0005544), Kobayashi et al. (U.S. Pub # 2017/0309544), Ushifusa et al. (U.S. Pat# 4,736,276), Blake et al. (U.S. Pat # 4,771,366), Stahr et al. (U.S. Pub # 2016/0133558), Hayashi et al. (US Pub # 2014/0124915), Tanie et al. (U.S. Pub # 2014/0252576), Tonedachi et al. (U.S. Pub # 2018/0240732) and Gerbsch et al. (U.S. Pub # 2009/0057853).
None of the references, alone or in combination, teach all of the allowable subject matter as require by independent claim 1 as discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896